Citation Nr: 0419348	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for the residuals of 
basal cell carcinoma of the nose claimed as due to herbicide 
agents used in Vietnam.

3.  Entitlement to service connection for an otolaryngologic 
disorder (claimed as throat cancer) including vocal cord 
polyps claimed as due to herbicide agents used in Vietnam.

4.  Entitlement to service connection for chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  A June 2004 letter 
claims service connection for diabetes. This claim is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for chronic 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss was first manifested 
many years after service and is not of service origin.  

2.  Basal cell carcinoma and vocal cord polyps were first 
manifested many years after service and are not related to 
inservice exposure to Agent Orange.

5.  Throat cancer was not manifested in service or for many 
years after service, and is not currently diagnosed.




CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in nor aggravated 
by active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2003).

2.  The veteran's basal cell carcinoma was neither incurred 
nor aggravated in active service, and may not be so presumed.  
38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2003).

3.  The veteran's otolaryngologic disorder was neither 
incurred nor aggravated in active service, and may not be so 
presumed.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), (e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statement of the Case, 
and correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in July 2001 (prior to the adverse rating decision on 
appeal), March 2003 and December 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide; and was asked to identify any other pertinent 
evidence VA should consider.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The veteran's service medical records do not show any 
complaints, treatment or diagnoses regarding a skin disorder 
or vocal cord disability.  The report of the October 1973 
examination that was conducted prior to his separation 
indicates that his skin, ear, nose and throat were considered 
clinically normal.

In regard to left ear hearing loss, the September 1969 
audiology examination that was conducted prior to his 
entrance into service shows that his left ear hearing acuity 
was within normal limits.  The puretone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz were 15, 
-5, -5, -5, and 5, respectively.  An audiology evaluation was 
conducted in April 1971.  The puretone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz were 15, 
5, 0, 10, and 20, respectively.  The October 1973 separation 
examination report shows that the puretone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz were 10, 
10, 15, 10, and 5, respectively.   

In the claim received in March 2001, the veteran submitted a 
private physician's statement.  The veteran reported a five-
year history of hoarseness.  The diagnoses listed by the 
private physician included hypertension, back pain, 
anxiety/depression.  

The record contains VA outpatient records that date between 
June 2001 and November 2002.  In regard to basal cell 
carcinoma, a VA outpatient report dated in June 2001 shows 
that the veteran reported hoarseness and skin lesion.  A 
1-centimeter skin lesion consistent with basal cell carcinoma 
was noted.  The diagnosis was basal cell carcinoma of the 
nose.  Since then, the veteran has continued to get treatment 
for basal cell carcinoma of the nose.  VA outpatient records 
dated between 2001 and 2002 show a basal carcinoma was 
excised.  Since then, he has been undergoing extensive 
reconstructive surgery on his nose.  

Concerning the claimed throat cancer, in July 2001, VA 
outpatient records relate that during a psychiatric 
evaluation, the veteran reported a 10-year history of 
hoarseness.  He also indicated that physicians told him he 
had throat cancer.  He also reported that he had a polyp 
removed from his vocal cords.  The veteran has continued to 
complain of hoarseness.  A VA endoscopic study in August 2001 
revealed a possible nodule on the left true vocal cord.  
Further evaluation was recommended; however, due to his 
reconstructive surgery, the veteran postponed additional 
evaluation.  VA outpatient records dated in November 2002 
show that laryngoscopy and biopsy were scheduled for the next 
month.   

The Board also notes that, in reporting his medical history 
at the July 2001 VA psychiatric evaluation, the veteran 
reported that he was never in combat.  He also stated that in 
1972, he was stationed on a boat in the Gulf of Tonkin off 
the Vietnam coast for a period of 6 months.  

VA examinations were conducted in January 2002.  The 
audiology examination report noted mild left ear 
sensorineural hearing loss.  The general medical examination 
report noted that the veteran was undergoing reconstructive 
surgery for basal cell carcinoma of the nose.  The veteran 
reported that he had been hoarse for at least 20 years.  
Further, he had had benign polyps removed from his vocal 
cords 7 years previously but this had not improved his 
hoarseness.  He noted that recent medical evaluation revealed 
another polyp on his vocal cords.  The diagnoses included 
basal cell carcinoma of the nose, no residual; and polyps of 
the left true vocal cord.  

In July 2002, a VA audiologist reviewed the veteran's medical 
records and, in pertinent part, noted that it had been 25 
plus years since the last hearing test.  She indicated that a 
statement could not be made regarding the possibility of the 
left ear hearing loss being related to military service.   

Criteria and analysis for service connection for left ear 
hearing loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and a sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records do not show evidence of 
left ear hearing loss.  The first evidence of left ear 
hearing loss is reported in January 2002, over 28 years after 
service discharge.  Although the veteran currently suffers 
from a disorder that would represent a "disability" for 
compensation purposes, the initial manifestation of his 
disability was at a point too far removed from service to be 
reasonably related to service without supporting evidence.  
With medical evidence showing normal hearing at discharge, 
and without medical evidence supporting a nexus between 
disease or injury in service, such as acoustic trauma, and 
the current hearing loss disability, the preponderance of the 
evidence is against a grant of service connection for hearing 
loss.



Criteria and analysis for service connection for an 
otolaryngologic disorder and basal cell carcinoma claimed as 
due to exposure to Agent Orange.

In addition to regulations cited above, where a veteran 
served continuously for 90 days during a period of war, and a 
malignancy becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

The records do show that the veteran served in the Republic 
of Vietnam during the Vietnam era.  Nevertheless, neither 
vocal cord polyps nor basal cell carcinoma is on the list of 
the presumptive diseases as set forth above, and neither was 
manifested until many years after service.  Accordingly, the 
Board concludes that the claim for service connection may not 
be granted via the agent orange presumption or the chronic 
disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

The service medical records reflect no complaint or finding 
diagnostic of vocal cord polyps or basal cell carcinoma.  The 
first evidence of these disorders were many years after 
service.  The Board notes that the record does not contain 
any medical opinion, which relates the vocal cord polyps or 
basal cell carcinoma disorder to the veteran's military 
service.  The only opinion of record that relates the current 
disorders to service is that of the veteran.  As a layperson, 
however, he does not have the medical expertise to conclude 
that there is an etiological relationship between his 
disorders and military service.  

Concerning throat cancer, the service medical records do not 
show in-service complaints, treatment, or diagnoses regarding 
throat cancer.  Further, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The post service examination records 
failed to document any diagnoses regarding throat cancer 
subsequent to service discharge.  The only evidence of record 
that suggests the presence of the claimed disability is the 
veteran's statement.  As noted, his statements are not 
sufficient competent evidence of current disability.  

As such, the record does not contain medical evidence of 
current disability (throat cancer), that is, of an impairment 
in earning capacity as the result of the claimed injury or 
residuals thereof as set forth in 38 C.F.R. § 4.1.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that an otolaryngologic 
disorder or basal cell carcinoma of the nose are of service 
origin; were manifested within a year after service; or are 
related to service.  




ORDER

Service connection for left ear hearing loss is denied.

Entitlement to service connection for basal cell carcinoma of 
the nose is denied.  

Entitlement to service connection for an otolaryngologic 
disorder, including throat cancer and vocal cord polyps, is 
denied.  


REMAND

At the psychiatric examination conducted in July 2001, the 
veteran reported that he had been seeing a private physician 
for the previous 6 years.  These records have not been 
obtained.  

A VA examiner, in August 2002, reviewed the veteran's medical 
records and concluded that it was not likely that the 
veteran's chronic Adjustment Disorder was related to 
inservice treatment for depression.  However, the examiner 
did not comment on the post service diagnoses that include 
anxiety and depression.  Further medical opinion is needed.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for his psychiatric disorders 
including the records of the private 
physician (Dr. Pardazi) that provided 
medical care prior to July 2001.  

2.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the 
significance of the veteran's in-service 
diagnoses of inadequate personality with 
depressive features as well as the post-
service diagnoses that include anxiety 
and depression.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any current psychiatric disability was 
incurred during his military service.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner should provide a 
rationale for all opinions expressed.  

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



